 


114 HR 3657 IH: Food Security Improvement Act of 2015
U.S. House of Representatives
2015-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3657 
IN THE HOUSE OF REPRESENTATIVES 
 
September 30, 2015 
Mr. Deutch introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Food and Nutrition Act of 2008 to require that supplemental nutrition assistance program benefits be calculated with reference to the cost of the low-cost food plan as determined by the Secretary of Agriculture, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Food Security Improvement Act of 2015. 2.Calculation of supplemental nutrition assistance program benefits using cost of low-cost food planThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended— 
(1)in section 3 (7 U.S.C. 2012) by inserting after subsection (l) the following:  (l–A)Low-cost food plan means the cost of the diet determined by the Secretary, as described in The Low-Cost, Moderate-Cost, and Liberal Food Plans, 2007, published by the Center for Nutrition Policy and Promotion (CNPP–20, November 2007) of the Department of Agriculture. The cost of such diet shall be the basis for uniform allotments for all households regardless of their actual composition, except that the Secretary shall— 
(1)make household-size adjustments (based on the unrounded cost of such diet) taking into account economies of scale; (2)make cost adjustments in the low-cost food plan for Hawaii and the urban and rural parts of Alaska to reflect the cost of food in Hawaii and urban and rural Alaska; 
(3)make cost adjustments in the separate low-cost food plans for Guam, and the Virgin Islands of the United States, to reflect the cost of food in those States, but not to exceed the cost of food in the 50 States and the District of Columbia; and (4)on October 1, 2017, and each October 1 thereafter, adjust the cost of the diet to reflect the cost of the diet in the preceding June, and round the result to the nearest lower dollar increment for each household size.; 
(2)in section 8(a) (7 U.S.C. 2017(a)) by striking thrifty food plan each place it appears, and inserting low-cost food plan; and (3)in section 19(a)(2)(A) (7 U.S.C. 2028(a)(2)(A))— 
(A)in clause (i) by striking and at the end; (B)in clause (ii)— 
(i)by striking each fiscal year thereafter and inserting each of the fiscal years 2004 through 2016; and (ii)by striking the period at the end and inserting a semicolon; and 
(C)by adding at the end the following:  (iii)for fiscal year 2017, $2,191,000,000; and 
(iv)subject to the availability of appropriations under section 18(a), for fiscal year 2018 and each fiscal year thereafter, the amount determined under clause (iii), as adjusted by the percentage by which the low-cost food plan has been adjusted under section 3(l–A)(4) between June 30, 2016, and June 30 of the immediately preceding fiscal year..   